DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9-10, 12, 21-23, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9-10, 12, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR (23.740 [recited by applicant]) in view of Park et al (20220078870).
Regarding claim 7, 3GPP TR discloses, a core network device (network node, fig. 6.3.2.2-1) comprising: 
to receive, from a communication terminal, a Registration Request message including information indicating whether the communication terminal supports Slice-Specific Authentication and Authorization (fig. 6.3.2.2-1, section 6.3.2.2, page 48, UE performs a registration request), 
to perform a procedure related to the Slice-Specific Authentication and Authorization if the information indicates that the communication terminal supports the Slice-Specific Authentication and Authorization (fig. 6.3.2.2-1, section 6.3.2.2, page 48, registration accept).
3GPP TR does not specifically disclose not to perform the procedure if the information indicates that the communication terminal does not support the Slice-Specific Authentication and Authorization. 
In the same field of endeavor, Park et al discloses, not to perform the procedure related to the Slice-Specific Authentication and Authorization if the information indicates that the communication terminal does not support the Slice-Specific Authentication and Authorization (¶ 0010-0011, 0552, 0555, if at least one of the S-NSSAI included in the requested NSSAI is rejected by the AMF); at least one memory (2012, fig. 20) storing instructions (¶ 0643, fig. 20); and at least one processor (2011, fig. 20) configured to execute the instructions (¶ 0643, fig. 20).  Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of 3GPP TR by specifically adding feature in order to enhance system performance to enables utilizing network slicing in 5G network, efficiently receiving specific service by the terminal and reducing restriction of service usage state of the terminal.
Regarding claim 9, 12 and 25, 3GPP TR and Park et al disclose in claim 1, further, Park discloses, transmit, to the communication terminal, a rejection message including a specific cause value in response to the Registration Request message if a Requested Network Slice Selection Assistance Information (NSSAI), which is included in the Registration Request message, does not indicate a network slice which is subject to the Slice-Specific Authentication and Authorization (¶ 0010-0011, 0542, 0552, 0555, if at least one of the S-NSSAI included in the requested NSSAI is rejected by the AMF, the registration accept message includes the rejected S-NSSAI and a reason for refusal for the rejected S-NSSAI The reason for refusal may indicate that the rejected S-NSSAI is not available in preferred list of mobile networks (PLMN) and/or a current registration area.).  Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of 3GPP TR by specifically adding feature in order to enhance system performance to enables utilizing network slicing in 5G network, efficiently receiving specific service by the terminal and reducing restriction of service usage state of the terminal.
Regarding claim 10, 3GPP TR discloses, a communication terminal (fig. 6.3.2.2-1) comprising:
a Registration Request message including information indicating whether a communication terminal supports Slice-Specific Authentication and Authorization (section 6.3.2.2, page 48, UE performs a registration request),
 wherein a procedure related to the Slice-Specific Authentication and Authorization is performed if the information indicates that the communication terminal supports the Slice-Specific Authentication and Authorization (fig. 6.3.2.2-1, section 6.3.2.2, page 48, registration accept). 
3GPP TR does not specifically disclose not to perform the procedure if the information indicates that the communication terminal does not support the Slice-Specific Authentication and Authorization. 
In the same field of endeavor, Park et al discloses, the procedure related to the Slice-Specific Authentication and Authorization is not performed if the information indicates that the communication terminal does not support the Slice-Specific Authentication and Authorization (¶ 0010-0011, 0552, 0555, if at least one of the S-NSSAI included in the requested NSSAI is rejected by the AMF); at least one memory (2012, fig. 20) storing instructions (¶ 0643, fig. 20); and at least one processor (2011, fig. 20) configured to execute the instructions (¶ 0643, fig. 20).  Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of 3GPP TR by specifically adding feature in order to enhance system performance to enables utilizing network slicing in 5G network, efficiently receiving specific service by the terminal and reducing restriction of service usage state of the terminal.
Regarding claim 21-22 and 26, 3GPP TR discloses, wherein the core network device is an Access Management Function (fig. 6.3.2.2-1, section 6.3.2.2, page 48 and also see Park, AMF fig. 16, ¶ 0010)
Regarding claim 23, 3GPP TR discloses, a method in a core network device, the method comprising: 
receiving, from a communication terminal, a Registration Request message including information indicating whether the communication terminal supports Slice- Specific Authentication and Authorization (section 6.3.2.2, page 48, UE performs a registration request); 
performing a procedure related to the Slice-Specific Authentication and Authorization if the information indicates, that the communication terminal supports the Slice-Specific Authentication (fig. 6.3.2.2-1, section 6.3.2.2, page 48, registration accept). 
3GPP TR does not specifically disclose not to perform the procedure if the information indicates that the communication terminal does not support the Slice-Specific Authentication and Authorization. 
In the same field of endeavor, Park et al discloses, not performing the procedure related to the Slice-Specific Authentication and Authorization if the information indicates that the communication terminal does not support the Slice-Specific Authentication and Authorization (¶ 0010-0011, 0552, 0555, if at least one of the S-NSSAI included in the requested NSSAI is rejected by the AMF).  Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of 3GPP TR by specifically adding feature in order to enhance system performance to enables utilizing network slicing in 5G network, efficiently receiving specific service by the terminal and reducing restriction of service usage state of the terminal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643